EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: 1. Registration Statements (Form S-3 Nos. 333-75040, 333-120947, 333-139124, 333-141161, 333-160404 and 333-183017), 2. Registration Statement (Form S-8 No. 333-49632) pertaining to the ANADIGICS, Inc. 1995 Long-Term Incentive and Share Award Plan, as amended, 3. Registration Statement (Form S-8 No. 333-32533) pertaining to the ANADIGICS, Inc. 1995 Long-Term Incentive and Share Award Plan, as amended, and 1997 Long-Term Incentive and Share Award Plan for Employees, 4. Registration Statement (Form S-8 No. 333-63836) pertaining to the ANADIGICS, Inc. 1997 Long-Term Incentive and Share Award Plan for Employees and Employee Stock Purchase Plan, 5. Registration Statement (Form S-8 No. 333-125971) pertaining to the ANADIGICS, Inc. 2005 Long-Term Incentive and Share Award Plan and the Amended and Restated Employee Stock Purchase Plan, 6. Registration Statement (Form S-8 Nos. 333-136280 and 333-157711) pertaining to the ANADIGICS, Inc. Amended and Restated 2005 Long-Term Incentive and Share Award Plan, and 7. Registration Statements (Form S-8 Nos. 333-151293 and 333-172129) pertaining to the ANADIGICS, Inc. Amended and Restated Employee Stock Purchase Plan and the Amended and Restated 2005 Long-Term Incentive and Share Award Plan; of our reports dated February 28, 2013, with respect to the consolidated financial statements and schedule of ANADIGICS, Inc. and the effectiveness of internal control over financial reporting of ANADIGICS, Inc. included in this Annual Report (Form 10-K) of ANADIGICS, Inc. for the year ended December 31, 2012. /s/ Ernst & Young LLP MetroPark, New Jersey February 28, 2013
